Textile names and related labelling of textile products (debate)
The next item is the report by Toine Manders, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a regulation of the European Parliament and of the Council on textile names and related labelling of textile products - C6-0048/2009 -.
I should like to start by thanking everyone for the enormously constructive cooperation we have enjoyed. I hope that, after tomorrow's vote, we shall be able to proceed on an equal footing, since Parliament is speaking almost with one voice to the Commission and the Council; with the ultimate aim of reaching an agreement for the benefit of European consumers, European citizens.
In my opinion, the Commission's proposal to cast the labelling of textile products in the form of a regulation is better than incorporating this into existing directives. I refer, in this connection, to Mr Monti's report, which states that the problems in Europe are actually caused by the transposition of directives, which then end up with 12 or 27 different levels. I have always been an advocate of regulations, and I hope that the Commission will produce more proposals for regulations in future.
The objective of this regulation is to enable new textile fibres to be placed on the market more quickly. This also enjoys broad support within the Committee on the Internal Market and Consumer Protection, as we are seeking to optimise the internal market as far as possible.
There is something else we have sought to do, and this is also something that concerns the European public. In this report, we have sought to simplify the labelling of clothing, which is also a textile product, for example, by introducing European standardisation. We now know that this is no longer so easy, and so we have requested a study, an impact assessment, to look into whether less can also be more; less consumer information, that is. Consumers can consult a website or other source for additional information if required.
Labels must simply be shorter, so that manufacturers can target a single market and do not need to sew whole newspapers into items of clothing, thus confusing the consumer; food labelling has already shown us how far this can go. This is what we want to prevent.
We have made a number of proposals asking the Commission to allow simpler labels to be affixed to textile products. The fact is that consumers are entitled to certain basic information, for example, 'what am I buying?', 'what is it made of?' and 'where does it come from?'. We believe that consumers are entitled to this information when they buy an item, and it should not be concealed. Thus, we find ourselves once more in the area of unfair commercial practices. Monitoring and enforcement are very difficult in this area, which is why we have made proposals in this regard.
Hence, we are talking about providing very simple information and, if consumers want to know more, they can obtain information on request; if this goes well, the Commission will choose the best way to be of service to the consumer.
We have made a number of proposals. If toys have a textile component in excess of 85%, we consider that they must comply with this. Some people say that this is all well and good but that we already have a directive on toy safety. Yet that specifically concerns safety rather than consumer information about what the product is made of, which is something I can imagine consumers want to know.
Then, for example, there is an amendment along the following lines: consumers are entitled to know whether a product is made of animal-derived materials, and they need look no further: the manufacturer must indicate whether the product incorporates any animal products. We are talking not about the fibre but about other materials, such as pieces of fur.
Finally, there is the famous 'Made in' issue, on which the Commission made proposals back in 2005. We have actually copied these word for word and hope that, with the support of the Commission and Parliament, the Council will change its mind and see things in a positive light. Therefore, I call on the Council to agree a compromise with the Commission and Parliament that will lead to an improvement in this regulation in the interests of consumers and of better information.
Mr President, before speaking, may I be allowed to join in the grief that this Chamber has already expressed for the death of the two European soldiers killed this morning in Afghanistan, following a terrorist attack.
Ladies and gentlemen, the Commission has begun to revise standards on textile names, as part of the 'Better Regulation' campaign. The main aim of this proposal is to improve the existing legal framework, and to simplify the procedure for adopting new textile names. The proposal therefore aims to promote innovation within the textile sector.
The aim of the new regulation is therefore to allow manufacturers, users and consumers quicker access to innovative products containing new fibres; a subject close to the hearts of European consumers, sector enterprises - including both textile and clothing businesses - and also national administrations.
I would like firstly to thank the Committee on the Internal Market and Consumer Protection for approving the report on 8 April. I would particularly like to thank the rapporteur, Mr Manders, and the shadow rapporteurs, for their in-depth and detailed work on this proposal, which has sparked such a lively and constructive debate on the labelling of textile products. Since this is a proposal to simplify the law, the Commission strayed from the provisions laid down by the directive in its original text, which must now be replaced by the regulation under discussion.
This said, the Commission agrees with the vast majority of the amendments proposed in the report adopted by the Committee on the Internal Market and Consumer Protection. We are aware that some amendments, especially those that propose widening the scope of the regulation, will be subject to Council discussion. We will do our best to facilitate the debate between institutions, and will work hard to achieve acceptable compromises.
One of these amendments concerns the origin marking, the 'made in' label, which was not covered by the Commission's initial proposal: Parliament has always actively devoted great attention to this matter, which is of such great importance for consumers.
The amendments proposed in this area relate to the proposal tabled in 2005 by the Commission, concerning the origin marking of many important product categories, including textile products. I will support these amendments, as I have already emphasised during a meeting with the Committee on the Internal Market and Consumer Protection. I will adopt the same approach for the amendment that proposes labelling non-textile parts of animal origin.
I would also like to make some observations about other amendments. With regard to Amendment 19, the Commission's proposal had already established that traditional tailors were exempt from labelling. Extending this exemption to all textile products offered to consumers as one-off products would, however, mean that an arguably excessive number of clothing products would be exempt from labelling. This sector effectively represents one of the main lines of development for European clothing products. Such products would thus be exempt from labelling, and the number of exemptions could risk becoming excessive.
Regarding Amendment 63, which aims to remove toys from the list of products excluded from the obligation of labelling, I would like to remind you that the key issue as far as toys are concerned is safety. The relevant standard is sufficiently detailed and was re-examined in depth in 2009, with extended debates within the Council and the European Parliament.
Since the question of safety has already been dealt with in the ad hoc standard on toys, our worry is that this additional burden on manufacturers risks becoming disproportionate. With regard to the request to examine other labelling options for textile and clothing products, I am committed to setting up a wide-ranging and open debate with interested parties on all the other issues that have been raised during discussions in the European Parliament and the Council.
I thank you for your attention, and will listen carefully to your comments during this debate.
Mr President, ladies and gentlemen, textiles constitute one of the key sectors in our European market. The proposal tabled by the European Commission is already an excellent starting point for improving and simplifying the regulatory framework that is currently in force within Member States, especially in terms of the transparency and flexibility of the law on technological developments in the textile industry.
The work that we have carried out in Parliament to date has certainly allowed us to broaden the original scope, introducing standards for other labelling requirements that we consider absolutely indispensable. I would particularly like to bring your attention to standards relating to the indication of origin.
We have proposed two different labelling systems in this case: one obligatory system for products from third countries, as already provided for in the 2005 regulation, which is currently blocked by the Council as you know; and one optional system for products made in Member States.
In general, the systems serve a twofold purpose, though the more important of the two is undoubtedly to state the product's actual country of origin. Consumers must be able to make an informed choice when buying textile products. By using the proposed criteria for the attribution of origin, we intend to avoid labels that may contain false or misleading information, which would certainly be detrimental to consumers.
Moreover, with these new regulations, we are also aiming to protect small and medium-sized enterprises that have decided to keep their businesses within the Member States.
The decision to hold a plenary vote was determined by the European Parliament's desire to take a strong stance on these issues, especially taking into account the political consensus that has been reached between the three largest groups. I should really like to say that working with the rapporteur and the other shadow rapporteurs has been a truly excellent experience.
Despite our different political outlooks, we have managed to find real common ground that we hope represents the best way of protecting the interests of European citizens and of the European Union itself. I therefore hope that tomorrow, we will have a united vote on this report, giving the Council a strong political signal for the tasks ahead of us in the second reading. My sincere thanks to all of you for your cooperation.
Mr President, I would like to begin by thanking Mr Manders and our fellow Members for their very constructive cooperation in connection with this proposal. This Textile Regulation is a sound proposal and a necessary one. In fact, it makes perfect sense to harmonise the rules for how we approve new fibres for the internal market. We in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament therefore support the proposal as a whole.
However, we also believe that a proposal should not benefit one side only. It must not benefit industry alone. It is also very important for us to focus on what is good for consumers. Therefore, in our work on this proposal, we felt it was vital to ensure that consumers receive clear information on the fibres and textiles that they purchase. We therefore also wanted it to contain a 100% fibre composition list.
However, we did not want to stop there. We are, of course, also in favour of a study being carried out of how we generally label textiles in the EU and we have been involved in putting forward proposals to this effect. I believe that it is quite important for consumers to know the contents of what they are buying, where the clothing was produced, whether it contains substances that could cause an allergic reaction or whatever else they may need to know. I believe that many of these things - including the conditions under which they are manufactured - are quite important to consumers and will be increasingly so in future. It was therefore important for us to say that we believe it to be important for a more detailed investigation to be carried out into how we can create a proper labelling system for textiles that benefits consumers. This is also one of the reasons why we have given this proposal such clear support. Personally, I also believe that it is quite important for us to take a closer look at clothes sizes. I believe that it could generate increased trade within the internal market if we could be certain that the clothes sizes specified are the same irrespective of the country in which the clothes are bought.
We Social Democrats fully support the proposal and believe that it could benefit the industry, but, most importantly, that it could benefit consumers, too.
Mr President, Commissioner, ladies and gentlemen, we should congratulate Mr Manders on this resolution and report, which seeks to bring a little order to the growing clamour of the global market.
I am particularly interested in the issue of obligatory origin marking, which I am working on in the Committee on International Trade, my own Committee, as a shadow rapporteur for the Group of the Alliance of Liberals and Democrats for Europe, with the rapporteur Cristiana Muscardini, and which is anticipated in some small part by the Manders report.
In fact, in the global market within which we operate, regulations for obligatory origin marking exist in the United States, China, Australia, Mexico, Japan and many other countries. This creates an imbalance that greatly affects both manufacturers and consumers on our continent, leading to anomalies that must be corrected.
This is even more true for textile products, which have a safety problem that we have already been reminded of; but they also hint in some way at their country of origin, I should say in an almost poetic way, which is particularly significant.
Today, the situation we find ourselves in is shrouded in some confusion, because the origin marking is shown on some products because it suits the manufacturer, yet in other cases, it is not included because it does not suit the manufacturer; in other cases, it is included but under the regulations of other countries, because the products are also exported to the United States and to Japan and so they are made with these markets also in mind. We clearly need our own European standards on this subject.
To this end, the European Parliament is trying, both through the report by Mr Manders that we have just heard, and by means of the work we are doing in the Committee on International Trade, to weave our web, so to speak, in order to achieve greater clarity for consumers and manufacturers alike.
Mr President, I would particularly like to agree with the words of the previous speaker. We, too, are pleased that the Committee on International Trade is working in this area. I should also like to add my thanks to the rapporteur. Nonetheless, ultimately, I do not share his position and we will not be able to support him tomorrow on certain points.
Allow me to reemphasise what the issue is here. We would all like to see clear country-of-origin marking. We all share the view that pressure must be brought to bear on the Council and we all find it regrettable that the Council has now been blocking clear country-of-origin marking for some years. However, this directive is a directive, not a symbolic resolution in which something like that can be stated. I myself, for example, have lent my support to a written declaration which expressly calls once again for action and I consider it important that we continue to work in this area.
This directive has a different aim and purpose, however, and that is to ensure transparency and offer consumers certainty in the naming of novel fibres and novel materials. We now fear that if the scope of this directive is expanded, the directive will suffer exactly the same fate as the last attempt at introducing 'Made in' origin marking - in other words, that it will once again be blocked by the Council. We would find that regrettable, because we genuinely believe that action needs to be taken relatively quickly here. We support all the other actions in the area of 'Made in' origin marking - that is beyond question, we will always be allies in this - but we consider it wrong to misuse the present regulation to achieve this end.
on behalf of the ECR Group. - Mr President, I am speaking this evening on behalf of the shadow rapporteur for my group, Mrs McClarkin, who has also been much engaged in following this dossier.
I want to take us back, in line with what Mrs Rühle was saying. I completely agree with her on how the question of country-of-origin marking is going to be handled. In the proposals here, there have been some significant improvements about the straightforward core of the proposal: about how fibres are labelled, about how composition is labelled and about clarity of labelling.
However, I notice that the rapporteur conspicuously failed to mention that this is actually a crucial internal market directive as well as a consumer protection directive, with the whole objective of simplifying the legislation, making it easier to get new names recognised and to get new textiles on the market - something like 12 months more quickly - and also, in connection with the work we are about to do on standardisation, giving a significant improvement there by bringing regulations under the basis of the European Committee for Standardisation, all of which will achieve significant savings to the industry as well as improve consumer benefits.
The real question for the rapporteur is whether we want to put all those positive benefits at risk by attaching to this proposal an issue about country-of-origin marking, which - as Mrs Rühle quite rightly points out - has already been proposed by the Commission on a whole range of products. I think that we should be very careful not to hold up the benefits. I agree we should make the political point and we should also be asking for some of the other things that he is asking for, but I think there are a number of aspects here where he has exceeded his role as rapporteur for this committee and it has become rather a Christmas tree of some of his own ideas. I hope that he will take that on board in the vote tomorrow so that we can deliver the benefits for consumers and for manufacturers. Make some political statements, but let us not hold this up unnecessarily.
Mr President, if consumers are to be able to make the right choices and bring their might to bear, they must have access to information about products. This report is a first step and means that textiles are to be labelled with their country of origin; in other words, information on where the goods were manufactured. As consumers, we have the right to know that.
Now we also have the opportunity to request that the Commission goes further in providing consumers with greater power. I am thinking, among other things, of care instructions and health and safety warnings. Those with allergies must not have to be exposed to goods containing traces of allergenic substances.
Our citizens often feel that the rules of the internal market give priority to companies and industry. The Confederal Group of the European United Left - Nordic Green Left, me included, considers that it is high time that consumers' requirements were put first. This would benefit not only consumers, but also serious companies.
on behalf of the EFD Group. - Mr President, the report describes itself, and I quote, as 'essentially a technical exercise without major political implications'. The European Commission never wastes a good crisis. Likewise, the European Parliament has also been adept in using technical reports to bring about a harmonised European superstate. It follows that the UK Independence Party regards this report with suspicion.
However, the first part of the report brings three directives into a single regulation which would simplify. Later, there is even a hint of a repeal. Nevertheless, we strongly oppose the second part, in particular Amendment 58, which intends new labelling requirements to be introduced at Union level. I note especially the proposal for, and I quote, 'an EU-wide uniform size labelling system for clothing and footwear'. We have a completely effective system for sizing in the UK. It is wholly different from the system which exists in most of continental Europe. UK citizens know and understand it and it should not be changed for an EU-wide system.
Once again, a European Parliament rapporteur intends to use a straightforward technical exercise to advance the wholly undemocratic goal of a European superstate.
(DE) Mr President, in the thousands of debates on globalisation that we have had in recent decades, we keep coming back to the point where those following the debate ask what they can do. This always results in mention of the power of consumers. However, in the area where they can exercise this power - namely when buying products - unnecessary obstacles are placed in their path. There is a certain amount of standardisation in the area of textiles, but I feel that courage is lacking.
Commission, ladies and gentlemen, I am surprised that I am the first to mention this. Why have we not been much more ambitious as regards social labelling? Why do we still not have it? Why are we not using this ideal instrument to create transparency concerning where, how and under what conditions such products are actually being produced? Why are we constantly bemoaning the loss of jobs, yet not doing what is of most interest to consumers - namely allowing them to find out what they are actually buying by providing the evidence?
(DE) Mr President, Commissioner, Mr Manders, thank you very much for the good work that you have put into this regulation. I would also like to give particular thanks to my shadow rapporteur, since although this is indeed a technical report - as has been mentioned a number of times - it has many wide-ranging consequences for our citizens. After all, what we are concerned with here is allowing novel fibres to be placed on the market in the European Union.
That is something we want to make possible. The European Commission is right in that. Not just anyhow, however; the fibres must be tested if citizens are genuinely to enjoy the consumer protection that we are always talking about. It is important, for example, to test whether the fibres are allergenic. They must also be clearly labelled, so that our citizens - who are always being described as responsible citizens - can also act accordingly.
In this context, I must contradict the Members who have said that we should leave out country-of-origin marking. It is very important and absolutely right. Many citizens want to know where the fibres and textiles come from. What is their background? Their background includes the way in which they were manufactured. It is deplorable, but in many states, child labour or even slave labour are still used. There are citizens who want to know this information so that they can make a responsible choice when buying products.
It may not be the job of this regulation, but it is the job of us Members to remind the Council of this and exert pressure to ensure that the text on origin marking that has been on the table since 2005 is at last put to good use. It is an opportunity to turn up this pressure and we should really seize it to achieve a good regulation about which our citizens say: yes, we can certainly live with that - that is the sort of thing we expect of our representatives in Parliament.
(FR) Mr President, if there is one industrial sector in Europe in which employment has been the victim of ruthless relocations, the free movement of capital, a strong euro, and dumping, it is the textile sector. As far as production and employment are concerned, today, there remain only a few niches in the mid-range/high-end, luxury and high-technology sectors. However, all that remains fragile and at the mercy of the counterfeiting and technological advances of emerging countries, which are too often financed by the capital of European firms.
That is why anything that can help to protect jobs and know-how in the European textile sector is positive. Therefore, I am also in favour of the social labelling of textile goods in order to help consumers to choose goods on the basis of ethical criteria such as the health, safety, rights, welfare, working conditions and pay of workers.
I am also in favour of labelling as a means of combating counterfeiting, so long as we actually provide ourselves with the human resources to combat fraud. We should then go further by establishing real Community preference. However, we can have all the labelling measures in the world, but they will be of little use without the political will to redevelop a textile industry that creates jobs in Europe.
(DA) Mr President, the textile industry is going through a period of dramatic change. New fibres and fabrics are entering the market and it is difficult for consumers to understand what it is they are buying. Unfortunately, a large proportion of the goods are produced in countries with no form of product control whatsoever. For decades, we have informed consumers of the content of foods and medicines, but not of what is contained in the clothes that they wear. Therefore, in this 'nano' age, it is a good thing that we are starting to focus on this subject and I agree with both the Commission and the rapporteur that we need a uniform size labelling system for clothing and footwear.
The Internet opens up totally new opportunities for both traders and purchasers to find information on a particular product using an identification number. However, it is particularly important to inform consumers about allergenic and hazardous substances. In addition, care advice, the country of manufacture, flammability and the use of chemicals in manufacture are also important. However, in the day-to-day handling of products, it is the use of language-independent symbols that is crucial for consumers.
(CS) Fair competition for European trade and industry, in the same way as protection for European consumers, cannot be established in globalised commerce without defining certain standards of production, and also consumer information on producers. This regulation will undoubtedly do better than the old directive in bringing further improvements to the area of textile labelling, reducing the marketing of new fibres by a year and, at the same time, abolishing consumer labels.
However, a number of conflicts persist between Parliament and the Council, for example, over combining the names of fibres with linguistically neutral symbols or the markings for non-textile animal constituents of textile products or problematic allergy tests, which is a pity. I am pleased, however, that there is less of a dispute over country-of-origin labelling for products and their conditions of use. These are mandatory for textiles imported from third countries, but no longer mandatory for textiles produced in Member States. This is a good sign, and European producers and consumers who care about quality have been calling for it for years. I hope we will soon extend this principle to products made from glass and porcelain and other commodities as well, and that we will manage to do so before European products completely disappear from our market under pressure from cheap low-quality products.
I would like to express my opposition to those who describe this as protectionism. After all, information on where a substantial part of a product was produced, and under what conditions, is not worthy of concealment; on the contrary, this information will give consumers a better orientation in the globalised marketplace. It will reinforce the promotion of high-quality European brands, and will perhaps rightly inspire pride in citizens for what Europeans still manage to produce, despite competition from cheap labour. The main added value which consumers expect is the hope that it will be easier to avoid purchasing hazardous products, of which there are still very many, despite improved controls. I welcome the support of the Commission and I believe that a compromise will also be found with the Council.
Mr President, firstly, I want to congratulate the rapporteur and shadow rapporteurs, who displayed a positive and pro-consumer attitude to this subject at all stages of the committee. I feel the work is again a demonstration of the ability of this House to be among the most flexible and consensus-building institutions of the European Union. This is maybe the second or, possibly, third issue I have seen since joining the Committee on the Internal Market and Consumer Protection, whereby this House can be more progressive than the Council and I welcome more examples of this coming to fruition in the future.
As for the issue itself, attempting to harmonise rules when it comes to textile labelling and designating names is a very positive example of how the internal market can help the consumer and the manufacturer. This proposal is equally important for both the industry and the consumers. It is important to remember this, and sometimes I think the consumer side is not getting as much attention as is necessary.
This proposal started off as mainly technical and non-political and was just a means to bring three directives together. However, considering that we rarely revisit these types of issues as a House, it makes sense that we try and make any proposals on this as comprehensive as possible.
Consumers are entitled to accurate, relevant, understandable and comparable information on the composition of textile products. They are also entitled to a complete - and I mean complete - list of the fibres that are in products; this is necessary in the prevention of allergies, etc.
I personally feel it is very important that there is transparency in production methods and conditions and that there is accurate evidence of place of origin. This will allow social decisions on purchasing choices to be made. I believe this is becoming increasingly necessary in the world we live in, given child and slave labour, etc.
This is why I support many of the Commission's ideas but also support the calls for a more general scheme for the labelling of textile products. We should view this as an opportunity to have the best legislation which will deepen and enhance the internal market.
(PT) Mr President, Commissioner, ladies and gentlemen, I would like to begin by congratulating Mr Manders on his work on this report, as well as thank the other fellow Members who worked with him on it. In truth, it is only because this proposal simplifies and improves the legislative framework that is in force by bringing together all the existing legislation - three basic directives on naming and labelling textile products - that it is important.
However, in addition to that, this proposal will have a positive impact on private actors and on the public authorities, and will also allow newly developed fibres to be developed, so encouraging innovation in the textile and clothing sector. This revision will also make the process of adding new fibres to the list of harmonised fibre names more transparent. There no longer seem to be any doubts that this regulation will be to the advantage of the actors involved.
Consider the textile industry, which will benefit from reduced administrative costs and the possibility of bringing new fibres to the marketplace earlier. For their part, the authorities in the Member States will not need to transpose the alterations to national legislation, which will enable them to significantly reduce their costs. Moreover, consumers will receive a guarantee that named fibres meet specific characteristics, and will also benefit from the fact that new fibres will reach the market earlier. The introduction of these fibres is important for European industry as a way of promoting innovation, which will mean that more information will reach consumers.
In the current context of a globalised world and emerging economies with ever-larger markets in which millions of products produced by millions of companies are in circulation, a commitment to innovation and the speed with which this innovation reaches consumers is absolutely crucial for companies, particularly small and medium-sized enterprises (SMEs). The application of this regulation could see an increase in the competitiveness of SMEs. This new regulation will definitely mean that these SMEs increase their market share and it will, in this way, contribute to employment in Europe.
(EL) Mr President, there is an expression that says 'a man's life hangs by a thread'. Just imagine if the thread is not strong, if it is not made from the right material; that life would be lost. I say that to illustrate how important thread and fabric are.
This is not just a technical issue. We are not debating a technical report here. I consider that the excellent report drafted by Mr Manders, and I thank him for that, has a political dimension, a dimension that affects the trader and the manufacturer: with this regulation, their work will be easier and quicker.
It has a political dimension which affects consumers and, by extension, the internal market; a political dimension that raises ethical issues. We need to know where a product comes from, where it was made. The 'made in' label is not a technical issue. It is, I think, above all, a highly political issue. When we know which country a product comes from, we have information on how it was manufactured, on the type of labour used there, on labour rights and if they are being respected.
We here, as citizens of the European Union, are not technocrats walking around with our eyes closed. We are people who think, legislate and act on behalf of other people. Thus, the 'made in' issue is possibly a technocratic procedure with a serious political dimension and we must consolidate it. I think that our contribution will play a major role here.
(DE) Mr President, ladies and gentlemen, I have always been very fond of Mrs Rühle, but this is the first time in six years that she has expressed my own thoughts on a subject. I, too, fear that we are in the regrettable process of amalgamating two dossiers in a way which does no favours to the citizens of the European Union, to Parliament, the Commission or the Council.
We all agree that the labelling of textile products is a topic that is high on consumers' agendas and that we need to find a solution urgently. However, we really must take care not to mix up two different things here. I have never known anything quite like this here in Parliament before: the Committee on International Trade is currently consulting on a draft regulation from the Commission, and then we slip exactly the same matter into another dossier.
I am speaking specifically about 'Made in' origin marking. I will not go into detail concerning all the matters on which we will be consulting in the Committee in the coming weeks and months in the context of the 'Made in' regulation, such as what is the country of origin of a product that was designed in Italy, made with leather worked in Argentina and cotton from Turkmenistan which was woven into fabric in China, where the product is stitched together in Vietnam and then ironed and packed as a complete shirt back in Italy? Where does this product come from? Can we succeed in arriving at a rule for consumers?
I am absolutely convinced that if we are able to do so, it will not be in the context of the regulation that we are debating today, but rather under the auspices of the project for which Mrs Muscardini is responsible. I would be very grateful if the two matters could be rapidly disentangled again in the second reading. I really feel that in mixing these matters up and linking them together, we are doing no favours to consumers, to Parliament, the Commission or the Council. It would certainly please me if we could find a solution here that genuinely prevents the regulation from being blocked.
(IT) Mr President, ladies and gentlemen, thank you to the rapporteur, and also to the shadow rapporteurs, and to Commissioner Tajani, or should I say Vice-President Tajani, for the precise and accurate answers you have given us on key points.
Eighteen years ago, the University of Barcelona carried out a study that concluded that the textile industry would have disappeared from Europe by the year 2000. It is now 2010 and this gloomy prophecy has not come true, and it has not come true for one simple reason: namely that the research and innovation developed in Europe and in countries that have maintained their manufacturing base - because they have not just acted as research centres, but as centres of applied research and industry - have ensured the production of new innovative fibres. Hence, the need for these regulations instead of a directive, to guarantee flexibility, protect consumers where labelling is concerned, and also to vouch for the country of origin.
I believe, Vice-President Tajani, that it is worth imagining a future where we also have a European Monitoring Unit to protect health and safety, in other words, an authority to safeguard this originality. I believe that we must all agree on this positive aspect that has emerged from this report.
(IT) Mr President, ladies and gentlemen, I think we all agree on the approach of the proposal for a regulation under discussion today, especially the aspects concerned with cutting down on bureaucracy, with promoting a more innovative industry, with clarity and, above all, with the consumer - and I must emphasise this last aspect.
For this reason, I would like to emphasise the point about country of origin, because I believe it to be an indispensable feature: consumers today want to be informed, and surely country of origin is one of the most sensitive items of information that we can offer consumers. If we look at any market in any European city, I believe we will see that people are interested in what they are buying: in knowing what they are buying, what the product is made from and where that product comes from. It is definitely an extremely sensitive and important piece of information, and it is important because the European Union has become an added value, the European Union guarantees safety and protection for consumers.
We know, and consumers know, that countries outside the EU have - it pains us to say it, but we know it is true, and there is no point trying to hide it, ladies and gentlemen - less stringent rules, less stringent laws that are less sensitive to many of the aspects that many of my fellow Members have already reminded us about: working conditions, protection of minors, protection of women, protection of workers, but also awareness of standards, and of substances that are used.
All too often, newspaper stories have drawn our attention to cases of allergies in children and women. We speak to doctors, we speak to paediatricians, we speak to gynaecologists, and we know that the use of products and substances that are hazardous to health is unfortunately widespread. I would like to remind you of one more thing: this is not a matter of protectionism, rather it is a question of creating a level playing field in the global market, since so many of our partners have already adopted this type of labelling, including the United States, Canada and Japan.
(DE) Mr President, Commissioner, I have listened to the whole of the debate on the Textile Labelling Directive and the first thing I must state is that it is important to the Group of the European People's Party (Christian Democrats) that consumers who want to have this information when purchasing textiles are indeed given it.
The proposal by the rapporteur to make greater recourse to technology and have only an identification number in the product itself - rather than a label that becomes increasingly long - with the information being accessible in other documents, possibly via the Internet, would certainly help those looking for very detailed information. It would also help those who do not want this information, because they would no longer have to read all this information on the item of clothing itself.
Secondly, the study proposed by the rapporteur and shadow rapporteurs - whom I would like to take this opportunity to thank expressly once again - raises a number of questions which are individually worth looking at, but which taken as a whole are likely to result in this proposal facing great opposition in the Council. This is all the more regrettable since this proposal could be of particular importance to the European textile industry, as highly innovative fibres could provide us with an advantage in this fiercely competitive global market. If this regulation does not come about, then we will all be disadvantaged somewhat.
We should not push aside the justified concerns adopted in the amendments in committee, but right now, we should concentrate instead on getting this proposal through in the Commission's original version. Perhaps we should return to the matters of origin marking and uniform sizing, as mentioned by Mr Caspary, at a later date.
I hope that we will be able to arrive at a solution in this dossier, and do so as early as possible in the second reading. I also hope that we will settle the important matters in this second reading rather than spending too long looking at peripherals.
(IT) Mr President, ladies and gentlemen, I am keen to contribute to this debate because we are preparing to vote for what I believe to be an extremely important measure: it is important to rationalise the work of our enterprises, but especially to protect consumers. Those who buy must know what they are buying, and those who seek quality must find quality! However, it is also important to have an idea of the social sustainability of what we are buying.
Someone has already said this - but I want to stress it again because I think that this is a specific point that must emerge from this discussion in the European Parliament - I want to know whether a given product is made in a place where workers are protected; I want to know whether that product involves the exploitation of children; I want to know whether that product is the result of unfair competition.
So here we have a measure that I hope will soon be extended to other manufacturing and craft sectors, because I believe and conclude that this measure will bring Europe much closer to its citizens, and for this I thank the rapporteurs who have brought this measure into being, and the Commission and Commissioner Tajani for being a driving force behind it.
Mr President, much of this debate on textiles is echoed in debates we have about food, the origins of food and how we label food. It is interesting that a pizza produced, for example, in Ireland could contain ingredients that come from 60 different countries. It is very complex to get our labelling correct.
One of the issues which has been mentioned is consumer concerns about how things are produced, about workers' welfare and environmental standards. I watched a very disturbing report on CNN about the state of the Pearl River in China. The denim capital of Europe is on the banks of that river, which is highly polluted because they export their cheap products to the EU, the US and other markets - and consumers buy them. So, although we say consumers want information to make informed choices, many consumers seem to ignore the information that they have and make choices based on price. I do think we need to talk more about sustainable production and sustainable consumption across all of our lines - food and, indeed, textiles.
(IT) Mr President, ladies and gentlemen, in thanking the rapporteur, Mr Manders, and the shadow rapporteur, Mrs Comi, I would like, with all due respect, to disagree slightly with Mrs Rühle.
She says that it is mistaken to include 'made in' standards as part of this regulation; but where else should we put these standards that consumers and small businesses operating in Europe have been eagerly anticipating for years, too many years? According to her, the aim of this regulation is to open the market to new fibres, to innovation, to a faster coding system, but hide the country of origin, because the Europe of fear, the Europe of concealment, the Europe of obfuscation, the Europe that does not say where things are produced, must rightly speed up the marketing of new fibres, but must not tell consumers where textile products are made.
What is the sense of this dual track system? Why do we still need to keep alive the idea of a Europe that is bureaucratic, unclear and, even worse, incites fear, and evades clarity? We want 'made in' standards and we want them soon for one simple reason - I am about to finish, Mr President - which is that, if a textile product has 'Made in Europe' written on it, this means that that product, with that label, has not been created using solvents that are toxic or harmful to the environment, that it has not been made by children reduced to virtual slavery, or by exploited women, that it has not been created by exploited workers, with gruelling working days and without any guarantee of health and safety, benefits and salaries.
The statement 'Made in Europe' is a guarantee for the consumer, and also a guarantee about how the product has been created. We must be proud of this statement, and must ensure that it is introduced straight away. This is why we support the proposal, just as it was tabled by the relevant committee, and we can already thank Commissioner Tajani for the significant reassurance he has given this Chamber on this point.
Mr President, I think it is good that we have a discussion on a topic which affects every citizen, because almost every citizen becomes a consumer and a purchaser of textile products.
The labelling is also very important. I remember being bemused several times in my own country years ago to pick up a product and see written on it 'Deantús na hÉireann' - 'Produce of Ireland', then you could peel off the label and underneath it was 'Made in China'; in other words, consumers had been conned.
Now we have come a long way since then, but we need to go further. The points made particularly by Lara Comi regarding products from third countries are very important. We have been far too stringent regarding our own countries, and not so with third countries. This also refers to the agricultural sector, and the upcoming Mercosur proposals, in particular, bear that out. So I welcome that.
Finally, the suggestion about having the same sizes right across the European Union is a very good one. It will make it much easier for people to purchase and also create a sense of European union without creating the superstate that the good Earl is somewhat concerned about.
(PT) Mr President, this discussion concerning the designation of origin on the labelling and packaging of textiles and clothing is very important in protecting consumer rights, but also in protecting the workforce and production of our countries' textile and clothing industries.
We want to fight against social dumping and child labour, and protect social rights and the environment. Labelling must allow consumers a clear choice and involvement in a future that is better for all, whether here in the European Union or in other countries. It is through this process of clearly marking the origin and contents of products that we will be able to make more conscious choices; it will contribute to a better future.
Mr President, I share the opinion of those who say that this proposal for a regulation has definite technical connotations, but it is also politically important: it is politically important in that it concerns the interests of European citizens, because we are simplifying standards, and this means making work easier for citizens, making work easier for all businesses that operate in the sector.
We are delivering a service to citizens because Parliament now overwhelmingly favours labelling and we are therefore making it possible for citizens to know what kind of product they are buying. This means that we are guaranteeing their health, and inalienable rights - I agree with the ideas put forward by Mrs Gebhardt during her speech, but also with those of Mrs Figueiredo.
We are also committed to defending the European textile industry: we cannot forget that this sector has had many job losses, sometimes because of unfair competition. It is our duty to defend the competitiveness of our businesses on the world market, and we must prevent dumping within the European Union. Defending the textile sector means defending thousands and thousands of jobs and, at the same time, defending citizens' rights.
By approving this text, we will be safeguarding a whole set of interests, interests which, to my mind, still respect the values of our European Union. I believe that Mr Kelly is right, and I would like to offer some reassurance to Lord Dartmouth, even if he has left the Chamber, who voiced fears about a superstate.
I do not think that the European Union is the modern version of Hobbes's Leviathan; it is simply an institution that embodies principles of solidarity and of subsidiarity, defends human rights, and is committed to safeguarding the social market economy, and the market itself is an instrument for creating social policy; so there is nothing here that is trying to limit anybody's freedom, we are simply defending the rights of half a billion European citizens who live within our Union.
Commission's position on amendments by Parliament
Manders report
The Commission can accept Amendments 1, 2, 3, 4, 5, 6, 7, 10, 15, 17, 18, 20, 22, 23, 26, 29, 33, 34, 35, 39, 41, 42, 43, 44, 46, 52 and 61.
The Commission can accept Amendments 8, 9, 11, 12, 13, 14, 16, 21, 24, 25, 27, 28, 30, 31, 32, 36, 40, 45,47, 48, 49, 50, 51, 53, 54, 55, 56, 57, 58, 59, 60, 62, 64, 65, 66, 67, 69, 70 and 72 in principle.
The Commission cannot accept Amendments 19, 37, 38, 63, 68 and 71.
I am honoured that such a huge number of speakers are present on this Monday evening to discuss a technical report, and also that there is broad support for this report.
Some of my fellow Members have expressed criticism, saying that the scope of the report should not be abused, should not be broadened. I understand this, but I should like to underline the words of my fellow Member, Mrs Gebhardt, in this connection. In some situations, it is necessary to make use of the situation in order to bring something about, and I take the view that it is eminently possible to proceed like this.
It is important to have very broad support tomorrow, and I sense this support from many people's reactions. This will give this House an excellent point of departure, particularly for the negotiations with the Council, as I believe that, together with the Commission - and I thank the Commissioner for his clear position - Parliament will be able to create a situation tomorrow that will ultimately produce a successful conclusion to the negotiations with the Council.
The objective of this proposal is to create better legislation for the future, as people are buying more and more over the Internet, and so we need an internal market that works, one in which 500 million consumers can obtain the information they desire in a fair manner. We are starting with textiles, and I hope that this is eventually extended to all products for sale on the internal market. The intention is to provide not more information, but clear information with a single European basis; and, if that succeeds, I shall be very pleased.
By way of conclusion, Mr President, I should just like to mention that I made a conscious decision not to reach agreement with the Council in a single reading. I take the view that we should go down this ordinary path much more often and that Parliament, plenary, should pass judgment on the report tabled by the Committee on the Internal Market and Consumer Protection before entering into negotiations with the Council and the Commission with a view to reaching a conclusion. I think that it erodes democracy if we reach an agreement even before the discussion in plenary. Thus, I hope that many will follow this example and that all dossiers will be dealt with ordinarily in a first and second reading.
I hope for a good result tomorrow, and with our point of departure - one of broad support - we shall be excellently placed to win the final against the Council, to put it in football terms.
The debate is closed.
The vote will take place tomorrow (Tuesday, 18 May 2010).
Written statements (Rule 149)
The textile industry of the European Union has embarked upon a long process of restructuring and technological innovation in response to the significant economic challenges that this sector has had to face in recent years. In my opinion, in allowing the harmonisation and standardisation of aspects of textile-product labelling, the report under discussion both facilitates the free movement of these products in the internal market and ensures a high and uniform level of protection for consumers within the European Union. I therefore support the invitation addressed to the Commission to submit a report to the European Parliament and the Council on any new labelling requirements within two years of implementing the new regulation. This will serve the twofold aim of simplifying the labelling of textile products and of providing consumers with accurate and comparable information about the ownership, origin and size of textile products. In achieving these objectives, I believe it is necessary to make sure that extending obligatory labelling does not involve an additional burden on business, in particular, for small and medium-sized enterprises. At the moment, there are no satisfactory tests showing how allergenic or hazardous substances used in the manufacturing/processing of textile products affect human health. I therefore urge the Commission to carry out a study to evaluate their effects.
Once again, ecological labelling promises something quite different to what it actually delivers - one only has to think of the 'Organic Cotton' scandal or the recent bio-chemicals pantomime. Firstly, yet another confusion of labels and marks is emerging in this organic market - which the EU could sensibly simplify once and for all, something which it usually loves doing; and secondly, it is time that the EU accepted genetically modified cotton. If we are still awaiting studies of the possible effects of harmful substances, then in the meantime, genetically modified cotton should at least be stated on the label. It is also high time that the EU did something about 'radio-frequency identification'. We cannot have electronic labels being applied to textiles without the knowledge of those concerned whilst we are still waiting for the requisite labelling regulations. If pedestrians are to be made visible by means of RFID clothing, it will be possible to monitor people's every step. In view of the pressure to conform to political correctness, people would soon have to be extremely careful as to the institutions they visited when wearing RFID clothing. Perhaps in future, however, people will simply need to delete their RFID number from Google Street View. Alternatively, the chips might set off security alerts at airports. George Orwell could not have imagined it; we have long overtaken his vision of a surveillance society.